DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed September 21, 2022, with respect to the rejection(s) of at least claim 1 under 35 USC 102(a)(1)/(a)(2) or, in the alternative, 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of at least US 2017/0315038 to Kim, this reference being cited in applicant’s information disclosure statement of December 18, 2020.
Claim Interpretation
	The following limitations remain interpreted under 35 USC 112(f) as indicated in the previous Office action mailed June 15, 2022:
	“A protection element, which is configured to protect the adhesive layer before collection of particles” in claims 1-2, 8, and 10-15.
	“A substrate advancement mechanism configured to transfer the substrate of the collector . . .” in claim 12.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 depends on claim 14, and states that “the device” is further configured to “compare the image of the set of particles . . .”.  However, claim 15 fails to set forth which part of the device performs the comparison.  Is it the processor set forth in claim 14?  A different element?  As the claim does not make clear what element in the device performs the claimed function, the claim is rejected as indefinite under 35 USC 112(b).  See MPEP 2173.05(g).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (2017/0315038).
	Regarding claim 1, Kim (Figs. 2-3) discloses a collector 1 for collecting particles in air, said collector comprising a substrate 100, which is adapted to enable imaging of the particles (see paragraph 0035, which states that the test film 1 is able to detect surface particles in a clean room and then enable measurement of the particles with the naked eye or using instruments such as a light, microscope, etc.); an adhesive layer 200 arranged on a collector side of the substrate, said adhesive layer being formed by an adhesive material (“the first adhesive layer 200 is formed by applying adhesive to one side of the substrate 100” as per paragraph 0039); a protection element 300, which is configured to protect the adhesive layer before collection of particles (see paragraph 0023, “the release film is detachably attached to the adhesive layer so that, at ordinary time, the adhesive layer-applied surface is protected from particles that are not to be tested”); wherein the collector is configured to allow release of protection of the adhesive layer by the protection element to expose an adhesive surface of the adhesive layer to ambient air for collecting particles on the adhesive surface (see paragraph 0023, “and then, at the time of collecting the particles, the release film is separated”; see also paragraphs 0039 and 0042); and wherein the collector is further configured for presenting a particle sample carrier having a smooth top surface and a smooth bottom surface for preventing light from being diffusely scattered by the particle sample carrier (see paragraph 0036, which states “that the substrate is not curved or bent and acts like a slide glass during microscopy”).
	As for claim 5, Kim discloses that the protection element is a protective film arranged on the collector side of the substrate such as to protect the adhesive surface of the adhesive layer from exposure to ambient air (see paragraph 0023 – the release film protects the adhesive layer of the substrate so that particles are not collected prior to a desired collection time, and can also be reattached so that contamination of gathered particles does not happen).
	As for claim 8, Kim discloses that the substrate forms a single sample unit configured for a single event of collecting particles on the adhesive surface (inherent from the disclosure of paragraph 0035 – the substrate acts as a sample unit to which particles can adhere to the adhesive surface, and as the substrate is for use in a clean room, once particles have adhered to the surface, then it is no longer suitable for additional measurements).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (2017/0315038) in view of Manautou et al (2019/0293539).
	As for claim 2, Kim discloses the claimed invention as set forth above regarding claim 1, but fails to disclose the collector side of the substrate comprises a recess area surrounded by a protection area, wherein the adhesive layer is arranged in the recess area, and wherein the protection element is arranged in contact with the protection area of the collector side of the substrate covering the recess area such that the protection element is physically spaced from the adhesive surface.
	Manautou, in a particle collector and monitor, discloses (Figs. 11 and 13) such a recess area surrounded by a protection area (“The first segment of the guide is positioned so that it is slightly recessed within the opening of air intake zone 1130. That is, right side edges 1306 of the front and back panels of the cartridge extend slightly past the first segment. A distance from the right side edges of the panels to the first segment may be at least a thickness of the tape . . . . Similarly, the second segment of the guide is positioned so that it is slightly recessed within the opening of particle inspection zone 1140. That is, top side edges 1308 of the front and back panels of the cartridge extend slightly past the second segment. A distance from the top side edges of the panels to the second segment may be at least a thickness of the tape” – see paragraphs 0223 and 0224).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the substrate area in Kim with a recess area surrounded by a protection area, with the adhesive area inside recess area as taught by Manautou, the motivation being that such a recess will help protect the adhesive area from unintended contact with other objects (see paragraph 0223 of Manautou).
Claims 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al (WO 2018/165590) in view of Kim (2017/0315038).
Regarding claim 10, Ozcan (see Figs. 1 and 2) discloses a device 10 for detecting particles in air (see paragraph 0045 – the device is used for monitoring air quality); said device comprising a receiver 14 for receiving a flow of air comprising particles (element 14 is a vacuum pump that draws air into an inlet 18 as in paragraph 0045; the vacuum pump also pulls in particles in the air as per paragraph 0047); a particle sampling chamber (air sampler assembly 22, including impaction nozzle 30) configured to receive the flow of air (see paragraphs 0045-0047), the particle sampling chamber comprising a collector 34 (an optically transparent substrate), wherein the collector is arranged for collecting a set of particles from the flow of air on the adhesive surface of the collector (see paragraph 0047 – the optically transparent substrate includes a sticky or tacky material 35 that is collection media for the particles); a light source 40 configured to illuminate the particles collected on the adhesive surface (see paragraph 0049), such that an interference pattern is formed by interference between light being scattered by the particles and non-scattered light from the light source (see paragraphs 0048-0049 – in-line holograms or diffraction patterns); and an image sensor 24 comprising a plurality of photo-sensitive elements (sensor 24 is a CMOS or other image sensor as in paragraph 0046) configured to detect incident light, the image sensor being configured to detect the interference pattern (see paragraphs 0048-0049 and the in-line holograms or diffraction patterns indicated above).
While Ozcan discloses a collector having an adhesive surface thereon as discussed above, Ozcan fails to disclose the specifics of the collector set forth above regarding claim 1.
As discussed above regarding claim 1, however, Kim discloses such a collector.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the collector of Ozcan with the collector of Kim, the motivation being that the protective element of the collector of Kim prevents unwanted particles from being stuck to the adhesive surface of the collector, therefore increasing the accuracy of detection (see Kim paragraph 0044).
As for claim 11, Ozcan discloses that the light source is configured to emit at least partially coherent light (see paragraph 0049 – the light sources are light emitting diodes).
As for claim 13, Ozcan discloses that the light source is arranged at a first side of the sample carrier (see Fig. 4 – light source 40 is arranged at a first side of collector 34); and the image sensor is arranged at a second side of the sample carrier, wherein the second side of the sample carrier is opposite to the first side of the sample carrier (see Fig. 4 – detector 24 is arranged at the opposite side of collector 34 from light source 40); wherein the light source, sample carrier, and image sensor are further arranged to provide a light path from the light source to the image sensor through the sample carrier and through the surface of the sample carrier with the collected set of particles (see Fig. 4).
As for claim 14, Ozcan discloses a processor 52 (see Fig. 5) configured to perform digital holographic reconstruction on the interference pattern detected by the image sensor to generate an image of the set of particles (see paragraph 0052).
As for claim 15, Ozcan discloses that the device compares the image of the set of particles to one or more characteristics of particles to identify the particles in the image (see Fig. 8 and paragraphs 0056-0059).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ozcan et al (WO 2018/165590) in view of Kim (2017/0315038) and in further view of Basch et al (6,023,982).
As for claim 12, the combination of Ozcan and Kim discloses the claimed invention as set forth above regarding claim 10, but fails to disclose a substrate advancement mechanism configured to transfer the substrate of the collector or a part of the substrate of the collector used for collection of particles, from a particle collection position, and introducing a new substrate of the collector or a new part of the substrate of the collector into the particle collection position for use in collecting a subsequent set of particles.
Basch, in an air sampler device, discloses such a substrate advancement mechanism (see col. 2, lines 13-27).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a substrate advancement mechanism to the combination of Ozcan and Kim as taught by Basch, the motivation being to automate the replacement of the collector once particles have been attached to the collector and imaged, thereby allowing for improved efficiency when multiple measurements are made over a period of time.  Additionally, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        October 4, 2022